DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed September 20, 2019 has been considered.

Drawings
The drawings filed September 20, 2019 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first range" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kienke et al (8070231).
Note a vehicle seat comprising: a seat subframe (seat part, as discussed in line 2 of the abstract, and including element 1); a backrest (see line 2 of the abstract) configured to be mounted to and pivotable relative to the seat subframe about a backrest pivot axis (3), wherein the backrest is configured to be adjusted in a comfort range; a fitting arrangement (7, 6, 4) disposed on a first longitudinal side of the backrest and configured to lock the backrest in an adjustment position in the comfort range and to adjust the backrest; and a blocking device (2.1, 10) on either the first longitudinal side or a second longitudinal side of the backrest, opposing the first longitudinal side, wherein in a crash situation, the blocking device is configured to block the backrest from pivoting about the backrest pivot axis beyond the comfort range, and wherein the blocking device is coupled to the fitting arrangement such that as the backrest is adjusted 
Regarding claim 2, note the blocking device includes a blocking element (10) and a locking element (2.1), wherein the blocking element is adjustably mounted so that when the backrest is in the comfort range, the blocking element blocks the backrest, and wherein the locking element is configured to lock the blocking element.  See Figure 11.
Regarding claim 3, note actuation of the fitting arrangement moves the blocking element so that as the backrest is adjusted the blocking element does not engage the locking element.  See Figure 12.
Regarding claim 4, note the blocking element does not engage the locking element when the backrest is pivoted to an adjustment position outside of the comfort range.  See Figure 12.
Regarding claim 5, note the locking element forms a locking opening (concave region of 2.1), wherein the blocking element only engages the locking opening when the backrest is in the comfort range.
Regarding claim 7, note a coupling mechanism (11) configured to couple the fitting arrangement to the blocking device and transmit an actuating force, for actuation of the fitting arrangement, at least partially as an adjustment force to the blocking device in order to release the blocking device.
Regarding claim 8, note the coupling mechanism includes at least one flexible traction mechanism configured to transmit the adjustment force.  Note “elastically flexible”, as discussed in lines 28-29 in column 11.
Regarding claim 9, note the at least one flexible traction mechanism (11) engages the adjustably mounted blocking element (10).
Regarding claim 14, note the fitting arrangement is configured to adjust the backrest in the comfort range (Figure 11) and beyond the comfort range (Figure 12).

Claim 19, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kienke et al (8070231).
Note a vehicle seat comprising: a seat subframe (seat part as discussed in line 2 of the abstract, including element 1); a backrest (see line 2 of the abstract) including a first side part and a second side part and configured to pivot relative to the seat subframe in a comfort range (note the recliner as discussed throughout the Summary); a fitting arrangement (7, 6, 4) disposed on the first side part and configured to lock the backrest in a position with the first range; a locking member (2.1); and a blocking device (10) configured to engage the locking member to prevent the backrest from pivoting beyond the comfort range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kienke et al (8070231) in view of Liu et al (6923504).
The primary reference shows all claimed features of the instant invention with the exception of an actuating mechanism, wherein the actuating mechanism is coupled to the 
In the primary reference, note the adjustably mounted release lever (see line 28 in column 4, and lines 40-41 in line 7) that actuates the fitting arrangement, wherein adjustment of the release lever actuates the blocking device.
The secondary reference conventionally teaches providing a vehicle seat with an actuating mechanism (84) and an adjustably mounted release lever (96 and/or 92), wherein the actuating mechanism is coupled to the adjustably mounted release lever and configured to actuate the fitting arrangement.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding an actuating mechanism, wherein the actuating mechanism is coupled to the adjustably mounted release lever and configured to actuate the fitting arrangement (wherein adjustment of the release lever retains its ability to actuate the blocking device).  This modification enhances ease of actuation of the fitting arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A vehicle seat having recliner structure to adjust a backrest relative to a seat bottom is shown by each of Lee (7168763), Gray (6789849), Funk et al (8757717), Houghtaling et al (4765681), Prause et al (9399414), and Haglund (6685270).

Allowable Subject Matter
Claims 6, 10-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.